851 F.2d 356Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Robert LAY, Petitioner-Appellant,v.VIRGINIA STATE PAROLE BOARD;  Attorney General of Virginia,Respondents- Appellees.
No. 88-6637.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 26, 1988.Decided:  July 5, 1988.

John Robert Lay, appellant pro se.
Before K.K. HALL, JAMES DICKSON PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
John Robert Lay seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Lay v. Virginia State Parole Board, C/A No. 88-458-AM (E.D.Va. April 20, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.